Mr. Chief Justice Shepard
delivered the opinion of the Court:
We cannot agree with the contention on behalf of the appellant, that the right to exact taxes upon its gross receipts was fixed, as to basis of imposition, rate, and annual period, under the former law so as to remain unaffected by the act of July 1, 1902. The act of July 1, 1902, worked a radical change in the , scheme of taxation of trust companies in two respects. It not only increased the rate from iy2 to 6 per cent of gross earnings, but changed the tax year from the calendar to the fiscal year. It took effect from its approval on - the first day of the new fiscal year, and expressly repealed the inconsistent provisions of the act of October 1, 1890. From and after July 1, 1902, the new scheme and rate expressly prevailed. Any other view would run counter to the express intention of Congress. To hold that it was intended to take effect, say January 1, 1903, instead of the date of its approval, in order to save the rights of the plaintiff and others similarly situated, would not only be for this court arbitrarily to fix a date for it to take effect, but also to return to the calendar year as the taxing year, against the declared purpose of Congress. Moreover, it would result from *269such a conclusion that the tax for the half year from July 1, 1902, to December 31, 1902, under the old law would be uncollectable at all; for the collector had no authority to collect taxes after July 1, 1902, except in accordance with the terms of the act of that date. District of Columbia v. Glass, 27 App. D. C. 576, 579.
We regard the doctrine of that case as decisive of this. Although the facts are different, the governing principle is the same in both. In that case, Congress, by the act of April 28, 1904, had reduced the rate payable by building associations under the act of July 1, 1902, from 4 to 2 per cent of gross earnings. When the association tendered payment of its taxes at the regular time of payment in May, 1904, the District of Columbia demanded the rate imposed by the former act. In the action to recover the excess of the old over the new rate, it was held that the collector of taxes was governed by the law in force at the time the payment was due, and not by the former law, under which the return of gross earnings had been made. The contention of the District, denied in that case, was substantially that of the appellants in this. In disposing of that case, it was said by Mr. Justice McComas, who delivered the ■opinion of the court: “There is no room for discussing whether that act of April 28, 1904, was in its operation retroactive or prospective in respect of the tax on building associations. It went into effect on the day of its approval, so far as building associations are concerned. * * * Congress intended to relieve building associations from a tax it deemed too onerous upon them, and it plainly expressed its purpose to relieve them by an absolute repeal of the 4 per cent rate before the time that rate was payable, and substituted a 2 per cent rate, and in terms applied that rate to the entire gross earnings of building associations for the preceding year ending June 30, 1903. The defendant’s argument that the act which went into effect April 28, 1904, should be construed to tax gross earnings for the preceding year, ending June 30, 1904, asks us to legislate and to alter and amend a plain and clear enactment which admits of no doubt.” In that case the rate was reduced because deemed too great; *270in this it was increased because deemed too small. There is no other substantial difference in the two acts, and the repealing clauses are identical. There is no saving or explanatory clause in either, relating to the former law substituted and repealed.
The question in this case is not one of implied double taxation, but of an increase in the rate, taking effect in the middle of the calendar year, which was the year to which the former lower rate applied, and at the beginning of the new fiscal year. '¡Tliis, Congress had the power to do, and whether it would make some equitable provision for the unexpired year, without interfering-with its purpose to make a new taxing year, was a matter within its discretion. It did not see proper to do so, and the courts have no power to engraft such a provision upon the enactment, or to defeat the intention of Congress to create a new taxing year by holding that it eould not be put in operation by reason of its failure to provide for the condition produced by its change of policy.
We find no error in the judgment, and it will be affirmed, with costs. Affirmed.